Citation Nr: 1757165	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 until February 1971. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing has been added to the claims file. 

The Board previously remanded this claim in June 2015.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders in regards to the claim herein decided and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for a lumbar spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim has the Veteran had a current diagnosis of PTSD.

2.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).      

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and generalized anxiety disorder, are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA and private examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder.


I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f). 

(The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board in February 2014, the amendments are not applicable.)

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R.       § 3.309(a) and does not apply to other disabilities, to include the Veteran's acquired psychiatric disorders, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection, to include based on continuity of symptomatology, is inapplicable in the instant case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  PTSD

The Veteran contends that he currently suffers from an acquired psychiatric disorder to include PTSD, major depressive disorder, and generalized anxiety disorder, as a result of his active service.  Specifically, during the Veteran's June 2015 hearing, he alleged that he developed PTSD as a result of a fear of mortar fire while stationed in Thailand.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the present case, the Veteran's service treatment records and military personnel records are silent for any complaints, treatment or diagnosis of a mental health condition.  Furthermore, there is no documentation of the Veteran or his unit coming under fire from mortar attacks.  However, the Board finds the Veteran is competent to assert what happened in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Even assuming that the Veteran did experience mortar attacks as he testified to during his March 2015 hearing, as discussed below, the Veteran does not have a current diagnosis of PTSD at any time during, or prior to, the pendency of his claim.  As such, his claim must be denied. 

In this regard, as previously noted, the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of an acquired psychiatric disorder.  The Veteran's entrance and exit examination along with their accompanying Reports of Medical History reflect no psychiatric symptoms.  

Post service treatment records reflect that the Veteran suffered from depression, anxiety, and insomnia.  Furthermore, the Veteran was diagnosed with depressive disorder not otherwise specified.  The Veteran reported nightmares, but PTSD screenings were negative and the examiners noted that there did not appear to be a history of combat trauma or other clear traumatic experiences.  The Veteran reported anxiety and paranoia stating that he always expected something to happen.  He was diagnosed with unspecified anxiety disorder. 

During an October 1987 examination, the examiner diagnosed the Veteran with an affective disorder, specifically depressive syndrome.  The examiner noted that the Veteran suffered from sleep disturbance, psychomotor agitation or retardation, decreased energy, feelings of guilt or worthlessness, difficulty concentrating or thinking, or thoughts of suicide. 

During a March 2012 questionnaire, the Veteran reported that during his service he worked as a combat engineer truck driver and that he helped build a road.  He reported that he never fired a weapon at the enemy, saw someone killed, or dying.  Furthermore, he reported that he never saw any dead bodies or participated in any firefights.  He reported that neither he nor his unit experienced any sniper fire, rocket/mortar attacks, mines or booby traps, or any ambushes.  Finally, he stated that he never had any combat experience.  However, he did report that he was stressed during his service as he believed he was under constant threat of mortar attack or invasion.  He noted that he resorted to the use of alcohol or drugs to deal with his stress but that he did not suffer from frequent or intrusive memories of combat or flashbacks.  He stated that he did experience nightmares of driving over dead bodies.  He reported that post service he felt his life was boring or less meaningful and that he felt "dead and empty," that he had lost interest in life and that he was on occasion suicidal.  He stated that he got paranoid and nervous in crowds. 

In June 2012 the Veteran was scheduled for a VA initial PTSD disability benefits questionnaire (DBQ) examination, however the Veteran reported that he became overwhelmed by the number of questions and that he was in pain due to his back condition and therefore left the examination before it was completed.  Therefore, no determinations could be drawn from the incomplete information. 

During a private psychological evaluation in November 2013, the Veteran reported that he suffered from both chronic depression and chronic anxiety.  He reported that prior to his military service he did not suffer from any serious mental health issues.  He stated that in regards to his depression, he was anhedonic, derived little pleasure from life, lost interest in most of the things he used to enjoy, his appetite fluctuated with his mood, and that his sleep was "plum awful."  He noted that his energy was terrible and he experienced guilt and worthlessness.  The Veteran's concentration and memory were bad and he admitted that he had engaged in suicidal ideation, but never had any intent or plan.  He also noted that he had difficulty controlling his emotions and was quite irritable.  With regard to his anxiety he suffered chronic motor tension, tension headaches, a stiff neck, hyperactivity, apprehensive expectation, nervous habits, and vigilance.  The examiner diagnosed the Veteran with generalized anxiety disorder and depressive disorder not otherwise specified and assigned a GAF score of 55.  He stated that the Veteran suffered from his conditions since returning from his military service, but provided no etiological opinion.  

Finally, a May 2016 VA examination report noted the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  In this regard, the VA examiner found that the most accurate diagnosis was unspecified anxiety disorder, as the Veteran's symptoms were non-specific, generalized and had no discernable relationship to his military service.  The examiner noted that there was no indication of PTSD in the clinical record and that it was impossible to diagnose PTSD in the absence of a stressor that met the criterion for PTSD.  The examiner further noted that the Veteran did not report any re-experiencing or avoidance symptoms.  Furthermore, the examiner stated that in regards to the Veteran's alleged mortar attacks, the Veteran did not report anything of that nature in prior evaluations, but rather specifically denied them and stated that he was stationed in Thailand and not exposed to combat.  The examiner noted that even presuming that the Veteran had experienced such attacks, the criteria for PTSD would still not be met because of the absence of re-experiencing symptoms.  Finally, the examiner noted that as far as the Veteran's anxiety disorder, there was no continuum of treatment that would suggest a link between currently reported symptoms and his military service; that there was no indication that the Veteran's anxiety had its onset on active duty.  He stated that it was less likely than not that the Veteran's unspecified anxiety disorder was incurred in or the result of the Veteran's military service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had PTSD at any time during or prior to the pendency of his claim.  In this regard, the Board accords great probative weight to the May 2016 VA examiner's opinion as such was predicated on an interview with the Veteran, a longitudinal review of the record, and a mental status examination.  Additionally, the VA examiner commented on the evidence of record with respect to the Veteran's psychiatric diagnoses in finding that he did not meet the criteria for a PTSD diagnosis.  Moreover, the opinion offered by the examiner considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board further finds that the other evidence of record is consistent in finding that the Veteran does not have a diagnosis of PTSD.  In this regard, the Board observes that, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 10 Vet. App. at 143-44.  In the instant case, the Board notes that the Veteran does not have a definitive diagnosis of PTSD either in his post service records or in any of the mental health examinations.  The Board finds the VA opinion dated in May 2016 to be highly probative evidence of the Veteran's lack of a PTSD diagnosis, as the examination report directly addresses the DSM criteria in concluding that the Veteran's symptoms do not conform to a PTSD diagnosis thereunder.  Furthermore, it included consideration of the Veteran's medical history and treatment, including the VA treatment records and private psychological evaluations, and was based on an in-person interview with the Veteran. 

The Board has also considered the Veteran's assertions that he has PTSD related to his active duty service.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See, Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he has not demonstrated that he is an expert in determining psychiatric diagnoses and their etiology and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377 (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Board finds that the diagnosis of a psychiatric disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the diagnosis and etiology of a psychiatric disorder requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  Thus, the Veteran's statements are afforded no probative value, and the competent, probative evidence of record supports a finding that the Veteran does not have a PTSD diagnosis. 

The Board finds that service connection for PTSD cannot be established, as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of PTSD prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no competent, probative evidence indicating that the Veteran has the disability for which service connection is sought; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

For all the foregoing reasons, the Board finds that service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.   § 5107 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


B.  Acquired psychiatric disorder other than PTSD

The Veteran contends that he currently suffers from an acquired psychiatric disorder other than PTSD to include major depressive disorder, and generalized anxiety disorder as the result of his service to include as due to mortar attacks or the constant fear thereof.

Turning first to whether the Veteran has a current acquired psychiatric disability, post service private and VA examinations, noted that the Veteran suffered from depressive syndrome in October 1987, chronic depression and anxiety in November 2013, and unspecified anxiety disorder in May 2016. 

In light of the above evidence, the Board concludes the Veteran has a current acquired psychiatric disability.  

With regard to the in-service element, as previously noted, the Veteran's service treatment records were silent for any complaints, treatment or diagnosis of any mental health conditions or disabilities.  Furthermore and again as previously discussed, there is no documentation of the Veteran or his unit coming under fire from mortar attacks.  However, the Board finds the Veteran is competent to assert what happened in service.  See Jandreau, 492 F.3d at 1977.  Even assuming that the Veteran did experience mortar attacks as he alleged, as discussed below, there is no evidence or positive nexus opinion linking the Veteran's current conditions to his military service.  As such, his claim must be denied. 

The final determinative question is whether there is a nexus, or link, between the Veteran's current acquired psychiatric disorders and his service.  In this regard, evidence of record related to nexus includes the May 2016 VA examiner's opinion.  The examiner concluded that the Veteran's unspecified anxiety disorder was less likely than not related to his military service.  The examiner found no continuum of treatment that would suggest a link among currently reported anxiety symptoms and military service and no indication that the Veteran's anxiety had its onset on active duty.  Furthermore, the Board notes that such is the only etiological opinion of record and that there is no contrary opinions of record.
 
As the May 2016 VA examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra. 

The Board has considered the Veteran's statements linking his service to his acquired psychiatric disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In the present case, the Veteran is not competent to attribute an acquired psychiatric disorder to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of a psychiatric disorder and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377. 

In this regard, the Board finds that the diagnosis and etiology of an acquired psychiatric disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, determinations as to the diagnosis of a psychiatric disorder includes specialized testing and the etiology of such requires knowledge of the mind's inner workings.  Thus, the May 2016 VA examiner's opinion, which provides that there is no nexus between the Veteran's current psychiatric disorder and his military service, is the only competent evidence of record related to the nexus element. 

Accordingly, as the Veteran's psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C. § 5107; 38 C.F.R.        § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, and generalized anxiety disorder, is denied.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  For the below noted reasons, the Board finds that the AOJ did not entirely comply with the Board's June 2015 remand directives with respect to the Veteran's service connection claim for a lumbar spine condition, and, therefore, the matter must be remanded to ensure compliance.  Id. 

As previously noted, the Board remanded the Veteran's claim for entitlement to service connection for a lumbar spine condition in the June 2015 decision.  The Board noted that the examinations of record were inadequate and remanded the issue so that an adequate opinion which addressed the nature and etiology of the Veteran's spine condition could be obtained.  Specifically the Board sought an opinion which addressed whether the Veteran's lumbar spine condition clearly and unmistakably existed prior to service, whether the Veteran's lumbar spine condition clearly and unmistakably was not aggravated beyond its natural progress by an in-service injury, event, or illness, and whether the Veteran's current condition at least as likely as not is related to his active service. 

In November 2016 an additional VA examination was obtained.  However, for the below noted reasons the Board finds that an addendum opinion is necessary.  The examiner opined that it was less likely than not that the Veteran's back condition was incurred in or caused by the claimed in-service injury, event or illness.  Furthermore, the examiner stated that "insofar as permanent aggravation of a pre-existing back condition is concerned, the entrance examination dated 4/8/1968 indicated 'back pain' by the examining physician.  There is no elaboration of this problem, no indication as to its severity or location or duration, and therefore it is not possible to ascertain its significance.  The fact that the veteran spent 12 years after separation without evidence of back problems makes it more likely than not that there was no permanent aggravation by military service of any pre-existing back problem."  The Board notes that the examiner failed to answer all of the Board's questions, specifically whether the Veteran's lumbar spine condition clearly and unmistakably existed prior to service, whether the Veteran's lumbar spine condition clearly and unmistakably was not aggravated beyond its natural progress by an in-service injury, event, or illness.  Furthermore, the Board notes that there are indications in the Veteran's medical records in 1980, 1981, and 1982 which the examiner failed to address.  Therefore, on remand an opinion that answers all of the Board's questions and takes into account the entire medical record, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Request that an examiner review the Veteran's claims file and provide an opinion regarding the etiology of his currently diagnosed lumbar spine condition, to include: degenerative disc disease.  If the examiner determines that an examination of the Veteran is necessary, such an examination should be arranged. 

The examiner should presume the Veteran's lay statements to be credible, including his statements regarding an in-service low back injury and suffering from low back pain on the date of discharge from service, and specifically provide opinions as to the following:

(A) Did a lumbar spine disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in February 1969?

(B) If the lumbar spine condition clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from February 1969 through February 1971?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease. 

(C) Whether any of the Veteran's currently diagnosed lumbar spine conditions are at least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service. 

A rationale should be provided for all opinions expressed. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


